       Case 3:20-cv-01604-H-LL Document 46 Filed 11/05/20 PageID.379 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHLOMO PRIZANT, et al.,                        Case No.: 20cv1604-H-LL
12                                    Plaintiffs,
                                                    SCHEDULING ORDER
13   v.                                             REGULATING DISCOVERY
                                                    AND OTHER PRETRIAL
14   HOWARD BRUCE ABBOTT, et al.,
                                                    PROCEEDINGS
15                                 Defendants.
16
17         On November 4, 2020, the Court held an Early Neutral Evaluation Conference
18   (“ENE”) in the above-entitled action. Settlement of the case could not be reached during
19   the ENE and the Court therefore conducted a Case Management Conference pursuant to
20   Rule 16.1(d) of the Local Rules. After consulting with the attorneys of record for the
21   parties and being advised of the status of the case, and good cause appearing, IT IS
22   HEREBY ORDERED:
23         1.    The parties must file a joint motion for entry of a stipulated protective order,
24   which includes the terms of their agreement for handling confidential documents and
25   information, on or before December 4, 2020.
26         2.    Any motion to join other parties, to amend the pleadings, or to file additional
27   pleadings must be filed by December 18, 2020.
28   ///

                                              1
                                                                               20cv1604-H-LL
         Case 3:20-cv-01604-H-LL Document 46 Filed 11/05/20 PageID.380 Page 2 of 7



1             3.    On January 12, 2021 at 11:30 a.m., the magistrate judge will hold a
2    telephonic, attorneys-only settlement conference to discuss the status of settlement
3    negotiations and discovery. The Court will host the conference call. Counsel1 shall use the
4    dial-in information that will be filed by the Court as a separate notice on the docket. The
5    notice will be restricted to case participants only.
6             4.    All fact discovery shall be completed by all parties on or before April 29,
7    2021. “Completed” means that all discovery under Rules 30-36 of the Federal Rules of
8    Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient
9    period of time in advance of the cut-off date, so that it may be completed by the cut-off
10   date, taking into account the times for service, notice, and response as set forth in the
11   Federal Rules of Civil Procedure.
12            Counsel shall promptly and in good faith meet and confer with regard to all
13   discovery disputes in compliance with Federal Rule of Civil Procedure 37(a)(1) and Civil
14   Local Rule 26.1(a). The Court expects counsel to make every effort to resolve all disputes
15   without court intervention through the meet and confer process. All discovery motions
16   must be filed within thirty days of the service of an objection, answer or response which
17   becomes the subject of dispute or the passage of a discovery due date without response or
18   production, and only after counsel have met and conferred and have reached impasse with
19   regard to the particular issue. The Court’s procedures for resolving discovery disputes are
20   set forth in Magistrate Judge Linda Lopez’s Civil Chambers Rules, which are posted on
21   the Court’s website. A failure to comply in this regard will result in a waiver of a
22   party’s discovery issue. Absent an order of the court, no stipulation continuing or
23   altering this requirement will be recognized by the court.
24            5.    The parties must designate their respective experts in writing by May 28,
25   2021. The parties must identify any person who may be used at trial to present evidence
26   pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence. This requirement is
27
28   1
         As used herein, references to “counsel” include any party representing himself or herself.
                                                 2
                                                                                  20cv1604-H-LL
      Case 3:20-cv-01604-H-LL Document 46 Filed 11/05/20 PageID.381 Page 3 of 7



1    not limited to retained experts. The date for exchange of rebuttal experts must be by June
2    11, 2021. Written designations must include the name, address and telephone number of
3    the expert and a reasonable summary of the testimony the expert is expected to provide.
4    The list must also include the normal rates the expert charges for deposition and trial
5    testimony.
6          6.     By July 12, 2021, each party must comply with the disclosure provisions in
7    Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
8    requirement applies to all persons retained or specially employed to provide expert
9    testimony, or whose duties as an employee of the party regularly involve the giving of
10   expert testimony. Except as provided in the paragraph below, any party that fails to make
11   these disclosures will not be permitted to use evidence or testimony not disclosed at any
12   hearing or at the time of trial, absent substantial justification. Additionally, the Court may
13   impose sanctions as permitted by Federal Rule of Civil Procedure 37(c).
14         7.     Any party must supplement its disclosure regarding contradictory or rebuttal
15   evidence under Federal Rule of Civil Procedure 26(a)(2)(D) by July 26, 2021.
16         8.     All parties must complete all expert discovery by August 26, 2021. The
17   parties must comply with the same procedures set forth in the paragraph governing fact
18   discovery.
19         9.     Failure to comply with this section or any other discovery order of the Court
20   may result in the sanctions provided for in Federal Rule of Civil Procedure 37, including
21   prohibition on the introduction of experts or other designated matters in evidence.
22         10.    All other pretrial motions must be filed by September 29, 2021. Counsel for
23   the moving party must obtain a motion hearing date from the law clerk of the judge who
24   will hear the motion. The time between the date you request a motion date and the hearing
25   date may vary from one district judge to another. Please plan accordingly. Failure to make
26   a timely request for a motion date may result in the motion not being heard. Motions in
27   limine are to be filed as directed by the Court.
28         11.    A Mandatory Settlement Conference shall be conducted on November 30,

                                               3
                                                                                 20cv1604-H-LL
         Case 3:20-cv-01604-H-LL Document 46 Filed 11/05/20 PageID.382 Page 4 of 7



1    2021 at 1:30 p.m. in the chambers of Magistrate Judge Linda Lopez located at 221 West
2    Broadway, Suite 2140, San Diego, CA 92101.               All discussions at the Mandatory
3    Settlement Conference will be informal, off the record, privileged, and confidential.
4    Counsel for any non-English speaking party is responsible for arranging for the appearance
5    of an interpreter at the conference.
6            a.    Personal Appearance of Parties Required: All parties, adjusters for insured
7    defendants, and other representatives of a party having full and complete authority to enter
8    into a binding settlement, as well as the principal attorneys responsible for the litigation,
9    must be present in person and legally and factually prepared to discuss settlement of the
10   case. Counsel appearing without their clients (whether or not counsel has been given
11   settlement authority) will be cause for immediate imposition of sanctions and may also
12   result in the immediate termination of the conference.
13           Unless there is good cause, persons required to attend the conference pursuant to this
14   Order shall not be excused from personal attendance. Requests for excuse from attendance
15   for good cause shall be made in writing at least three (3) court days prior to the conference.
16   Failure to appear in person at the Mandatory Settlement Conference will be grounds for
17   sanctions.
18           b.    Full Settlement Authority Required: In addition to counsel who will try the
19   case, a party or party representative with full settlement authority2 must be present for the
20   conference.     In the case of a corporate entity, an authorized representative of the
21
22   2
       “Full settlement authority” means that the individuals at the settlement conference must
23   be authorized to explore settlement options fully and to agree at that time to any settlement
     terms acceptable to the parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648,
24   653 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
25   change the settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481,
     485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
26   authority to attend the conference contemplates that the person’s view of the case may be
27   altered during the face to face conference. Id. at 486. A limited or a sum certain of
     authority is not adequate. See Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th
28   Cir. 2001).
                                                4
                                                                                  20cv1604-H-LL
      Case 3:20-cv-01604-H-LL Document 46 Filed 11/05/20 PageID.383 Page 5 of 7



1    corporation who is not retained outside counsel must be present and must have
2    discretionary authority to commit the company to pay an amount up to the amount of
3    Plaintiff’s prayer (excluding punitive damages prayers). The purpose of this requirement
4    is to have representatives present who can settle the case during the course of the
5    conference without consulting a superior. Counsel for a government entity may be excused
6    from this requirement so long as the government attorney who attends the Mandatory
7    Settlement Conference (1) has primary responsibility for handling the case, and (2) may
8    negotiate settlement offers which the attorney is willing to recommend to the government
9    official having ultimate settlement authority.
10            c.   Confidential Settlement Statements Required: No later than November
11   19, 2021, the parties shall submit directly to Magistrate Judge Lopez’s chambers (via email
12   or hand delivery c/o the Office of the Clerk) confidential settlement statements no more
13   than ten (10) pages in length. These confidential statements shall not be filed or served
14   on opposing counsel. Each party’s confidential statement must set forth the party’s
15   statement of the case, identify controlling legal issues, concisely set out issues of liability
16   and damages, and shall set forth the party’s settlement position, including any previous
17   settlement negotiations, mediation sessions, or mediation efforts, the last offer or demand
18   made by that party, and a separate statement of the offer or demand the party is prepared
19   to make at the settlement conference. If a specific demand or offer for settlement cannot
20   be made at the time the brief is submitted, then the reasons therefore must be stated along
21   with a statement as to when the party will be in a position to state a demand or make an
22   offer. General statements that a party will “negotiate in good faith” is not a specific demand
23   or offer contemplated by this Order. It is assumed that all parties will negotiate in good
24   faith.
25            d.   Requests to Continue a Mandatory Settlement Conference: Any request
26   to continue the Mandatory Settlement Conference or request for relief from any of the
27   provisions or requirements of this Order must be sought by a written joint motion or ex
28   parte application. The application must (1) be supported by a declaration of counsel

                                                5
                                                                                  20cv1604-H-LL
      Case 3:20-cv-01604-H-LL Document 46 Filed 11/05/20 PageID.384 Page 6 of 7



1    setting forth the reasons and justifications for the relief requested, (2) confirm compliance
2    with Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any
3    unrepresented parties subject to the Order. Absent good cause, requests for continuances
4    will not be considered unless submitted in writing no fewer than (7) days prior to the
5    scheduled conference.
6          If the case is settled in its entirety before the scheduled date of the conference,
7    counsel and any unrepresented parties must still appear in person, unless a written
8    joint notice confirming the complete settlement of the case is filed no fewer than
9    twenty-four (24) hours before the scheduled conference.
10         12.    Counsel must file their memoranda of contentions of fact and law and take
11   any other action required by Civil Local Rule 16.1(f)(2) by December 20, 2021.
12         13.    Counsel must comply with the pretrial disclosure requirements of Federal
13   Rule of Civil Procedure 26(a)(3) by December 20, 2021. Failure to comply with these
14   disclosure requirements may result in evidence preclusion or other sanctions under Federal
15   Rule of Civil Procedure 37.
16         14.    On or before December 20, 2021 the parties shall submit directly to
17   Magistrate Judge Lopez’s chambers (via email address or hand delivery c/o the Office of
18   the Clerk) a joint statement regarding their willingness to participate in another settlement
19   conference prior to trial. If applicable, the parties shall propose three mutually available
20   dates. The statement shall not exceed more than one page in length.
21         15.    Counsel must meet and take the action required by Civil Local Rule 16.1(f)(4)
22   by January 3, 2022. At this meeting, counsel must discuss and attempt to enter into
23   stipulations and agreements simplifying the triable issues. Counsel must exchange copies
24   and/or display all exhibits other than those to be used for impeachment. The exhibits must
25   be prepared in accordance with Civil Local Rule 16.1(f)(4)(c). Counsel must note any
26   objections they have to any other parties’ pretrial disclosures under Federal Rule of Civil
27   Procedure 26(a)(3). Counsel must cooperate in the preparation of the proposed pretrial
28   conference order.

                                               6
                                                                                 20cv1604-H-LL
      Case 3:20-cv-01604-H-LL Document 46 Filed 11/05/20 PageID.385 Page 7 of 7



1           16.   Counsel for plaintiff will be responsible for preparing the pretrial order and
2    arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By January 10,
3    2022, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
4    for review and approval. Opposing counsel must communicate promptly with plaintiff’s
5    counsel concerning any objections to form or content of the pretrial order. Both parties
6    must promptly attempt to resolve their differences, if any, concerning the order.
7           17.   The proposed final pretrial conference order, including objections to any other
8    parties’ Federal Rule of Civil Procedure 26(a)(3) pretrial disclosures must be prepared,
9    served, and lodged with the assigned district judge by January 18, 2022 in the form
10   prescribed in and in compliance with Civil Local Rule 16.1(f)(6).
11          18.   The final pretrial conference is scheduled on the calendar of the Honorable
12   Marilyn L. Huff on January 24, 2022 at 10:30 a.m.
13          19.   The parties must comply with case management orders set by the Court.
14          20.   The Court will not modify the dates and times set forth in this order except
15   for good cause shown.
16          21.   Pursuant to Civil Local Rule 7.1(h), briefs or memoranda in support of or in
17   opposition to any pending motion must not exceed twenty-five (25) pages in length without
18   leave of a district court judge. Reply memorandum must not exceed ten (10) pages without
19   leave of a district court judge. Briefs and memoranda exceeding ten (10) pages in length
20   must have a table of contents and a table of authorities cited.
21          22.   Plaintiff’s counsel must serve a copy of this order on all parties that later enter
22   this case.
23          IT IS SO ORDERED.
24
25   Dated: November 5, 20202
26
27
28

                                                7
                                                                                   20cv1604-H-LL
